Citation Nr: 0018873	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for heart disease, 
claimed as chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  

In May 1991, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix denied the veteran's claim of service 
connection for heart disease, claimed as chest pain.  The 
veteran was informed of this decision and did not appeal.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 decision by the RO, which denied reopening 
the claim on the ground that new and material evidence had 
not been submitted.  

The veteran initiated an appeal of the April 1996 decision in 
January 1997.  At the same time, he filed a claim alleging 
clear and unmistakable error (CUE) in RO decisions dated in 
March 1976 and May 1991, which denied service connection for 
heart disease.

In February 1998, the RO issued a supplemental statement of 
the case regarding the veteran's appeal on the issue of new 
and material evidence.  In that supplemental statement of the 
case, the RO also denied the veteran's CUE claim.  The 
veteran and his representative were notified that the 
supplemental statement of the case constituted the first 
notification of a decision regarding the claim of CUE, and 
were informed that a timely substantive appeal must be 
received in order to perfect an appeal on any new issue.  The 
claims file contains no indication that the veteran filed a 
substantive appeal of the February 1998 finding that no CUE 
was shown.  Although no substantive appeal as to CUE was 
received from the veteran, the issue of CUE in the March 1976 
and May 1991 decisions was certified for appeal.  However, a 
timely substantive appeal is essential in order to confer 
appellate jurisdiction on the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).  As a timely substantive 
appeal has not been received from the veteran on the issue of 
CUE in the March 1976 and May 1991 decisions, that issue is 
not now before the Board.  38 U.S.C.A. § 7105 (West 1991).

The veteran has also appealed a December 1999 decision by the 
RO which granted service connection for a post-traumatic 
stress disorder (PTSD), rated 30 percent disabling.  That 
appeal is addressed below in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for heart disease, claimed as chest pain, was last denied by 
the RO in May 1991; the veteran was notified of this decision 
but did not appeal.

2.  Evidence submitted since the May 1991 decision does not 
bear directly and substantially upon the issue of service 
connection for heart disease, claimed as chest pain, and by 
itself or in combination with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1991 decision denying the veteran's claim of 
entitlement to service connection for heart disease, claimed 
as chest pain, is final.  38 U.S.C. § 4005(c) (1988); 38 
C.F.R. § 19.192 (1990).

2.  Evidence submitted since the RO's May 1991 decision is 
not new and material, and the veteran's claims of entitlement 
to service connection for heart disease, claimed as chest 
pain, is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The record reflects that the veteran's service records, with 
the exception of his discharge paper (WD AGO Form 53) and 
citation records indicating that he received the Bronze Star 
Medal, are unavailable as they may have been destroyed by a 
fire at the National Personnel Records Center (NPRC) in 1973.  
The record further reflects that the RO has attempted, on 
numerous occasions throughout the pendency of the veteran's 
claim, to obtain any service records pertinent to him, 
including records from the Surgeon General's Office (SGO).  
Responses from the NPRC have indicated that no such records 
are available.  

The evidence which was of record prior to the May 1991 
decision wherein the Board denied entitlement to service 
connection for heart disease, claimed as chest pain, is 
reported below.

In the initial claim of service connection for heart disease, 
received by the RO in May 1975, the veteran reported that he 
had "heart trouble" which had its onset in April 1942.  In 
subsequent statements, he reported that he had been treated 
for a heart disorder while stationed at Camp Pickett, and 
received medication while stationed in France, apparently for 
a heart condition.  In other statements, he reported that, 
while on the front lines in or around April 1942, he was 
admitted to a U.S. Army Hospital in Germany for approximately 
two weeks.

Reports from a private physician reflect that the veteran 
experienced chest pain in September 1972, and suffered an 
acute myocardial infarction in October 1972.  The private 
physician's records also reflect that the veteran reported a 
health history which had been entirely negative until 1972.  
He denied any other previous disease, and reported that he 
had been in excellent health.  Those medical records are 
devoid of findings or opinions regarding the etiology of the 
veteran's heart disorder or its symptomatology.

During VA examination in January 1976, the diagnosis was 
arteriosclerotic heart disease with anginal syndrome.  The VA 
physician provided no findings or opinions regarding the 
etiology of the veteran's heart disorder.  Service connection 
for a heart condition was denied by the RO in March 1976 on 
the basis that heart disease was not shown to have been 
present in service or within one year thereafter.

Medical records were obtained from a private physician who 
treated the veteran in December 1976 for hematuria of 
undetermined origin.  The private physician's examination 
reports also reveal diagnosis of probable coronary artery 
disease, status post myocardial infarction in 1972.  There 
were no findings or opinions regarding the etiology of the 
veteran's heart disorder.

As noted above, the RO attempted to obtain the veteran's 
service records from the NPRC, including any records in the 
custody of the SGO.  In April 1991, the NPRC informed the RO 
that no such records were available.

After obtaining and reviewing the available evidence, the RO 
denied the veteran's claim in May 1991 on the grounds that 
there was no evidence of any heart disorder during service or 
during the applicable post-service presumptive period.

The evidence submitted subsequent to the May 1991 decision is 
reported below.

In October 1995, the veteran requested the RO to reopen his 
claim based on a heart disorder, and provided the RO with 
written statements from two fellow servicemen.  One of the 
comrades recalled that the veteran experienced chest pains 
when he and the veteran were stationed in Florida and 
California.  He reported that the veteran continued to 
experience chest pains while serving in Africa.

Another fellow serviceman recounted serving with the veteran 
while in France.  He recalled that the veteran had complained 
of severe chest pain at that time, for which he was referred 
to the dispensary by superior officers.

By an April 1996 decision, the RO noted that to justify 
reopening the claim on the basis of new and material 
evidence, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  The RO denied 
reopening the claim, holding that although the statements 
provided by the veteran's fellow servicemen constituted new 
evidence, they were not considered competent medical evidence 
that could link either the onset or aggravation of the 
veteran's heart disease to his period of service.  Thus, 
reopening the claim was found to be unwarranted as there was 
no reasonable possibility that the additional evidence 
submitted would change the previous denial of the claim.  

The veteran was notified of the April 1996 decision and he 
initiated a timely appeal.  Along with the notice of 
disagreement, the veteran's representative submitted a copy 
of citation records revealing that the veteran received the 
Bronze Star Medal for heroic achievement in combat in March 
1945.  Attached to the citation records are two photographs, 
alleged to have been in the veteran's possession, and 
allegedly depicting WW II concentration or prisoner of war 
camps.  

In the substantive appeal, the veteran asserted that the RO 
had summarily dismissed the credible statements submitted by 
the veteran's comrades, and that a heightened duty to assist 
the veteran in developing his claim had not been met in light 
of unavailability of the veteran's service records.  

A report of VA examination in July 1997 is of record, 
reflecting that the veteran complained chiefly of shortness 
of breath.  He reported that he had smoked one-half pack of 
cigarettes daily and had done so all of his adult life.  He 
also described a several year history of severe pain across 
the anterior chest.  The VA physician diagnosed mild chronic 
obstructive pulmonary disease, with dyspnea; and atypical 
chest pains.  The physician noted that the chest pains could 
not be classified as angina, and stated that the remote 
history of heart attack was not very helpful.  The VA 
physician provided no opinions regarding the etiology of the 
veteran's health abnormalities.

The RO again requested the NPRC to conduct a thorough search 
for the veteran's service records.  In October 1997, the NPRC 
informed the RO that sick reports of the "G. A." to which 
the veteran had been assigned during service had been 
searched, and that no reference to him had been found.  The 
NPRC did forward a copy of the WD AGO Form 73 and copies of 
the Bronze Star citation records.

The remainder of the medical evidence obtained since the RO 
issued the May 1991 decision is related primarily to a claim 
by the veteran of service connection for PTSD.  Said medical 
records are negative for any detail regarding the veteran's 
heart disorder other than notation of the history of a heart 
attack in 1972 and the history of other heart disorders 
evidenced in the medical records outlined above.

II.  Legal Criteria and Analysis

As noted above, the veteran's claim of entitlement to service 
connection for heart disease, claimed as chest pain, was last 
denied in May 1991.  The veteran was properly notified of 
that determination and he did not appeal.  Thus, the May 1991 
decision became final pursuant to applicable VA law and 
regulations in effect on that date.  38 U.S.C. § 4005(c); 38 
C.F.R. § 19.192.  

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the RO's April 1996 decision, and 
also in the February 1998 supplemental statement of the case, 
the veteran was provided with the definition of "new and 
material evidence" from Colvin v. Derwinski, 1 Vet. App. 1 
Vet. App. 177 (1991).  The articulated basis for the RO's 
determination as to whether the veteran had submitted "new 
and material evidence" was based on the Colvin standard of 
whether the new evidence would provide a reasonable 
possibility of changing the outcome since overruled by the 
Court of Appeals for the Federal Circuit in Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  

The U.S. Court of Appeals for Veterans Claims (the Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced post-Hodge 
a three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999), the Court further concluded that a 
determination as to whether evidence is new is separate from 
a determination as to whether the evidence is material.  If 
the Board determines that the evidence is not new, that 
should end the Board's analysis as to whether the evidence is 
"new and material."  Accordingly, if the evidence is not 
new, it is not necessary to go on and determine whether it is 
material, and thus any error arising from the application of 
the now invalid Colvin test of materiality would be harmless 
and a remand for readjudication consistent with Hodge would 
not be warranted.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Court defines a well-
grounded claim as one that is plausible, i.e., a claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As noted above, some of the veteran's service records are 
unavailable as they were possibly destroyed by a fire at the 
NPRC in 1973.  The Board is aware that in such a situation it 
has a heightened duty to assist the veteran in developing his 
claim.  This duty includes the search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The evidence of record reflects 
that the RO pursued service records pertaining to the veteran 
through the NPRC.  The evidence also reflects, and the Board 
is satisfied, that the RO has attempted to locate additional 
pertinent evidence regarding the veteran's military service.  
The analysis set forth below, therefore, was undertaken 
pursuant to the duties and obligations set forth in Cuevas 
and O'Hare.

In this case, the veteran's service records that were 
obtainable were associated with the veteran's claims file and 
had been considered prior to the RO's May 1991 decision.  
Accordingly, the Board finds that the photocopies of the 
exact same service records submitted since that decision are 
merely duplicative of evidence already of record.  Because 
the photocopies of the service records are duplicative, they 
are therefore redundant, and thus are not "new" as that 
term is defined in 38 C.F.R. § 3.156(a).  

This brings the Board to the evidentiary assertions of the 
veteran and his fellow servicemen.  Under the case law, the 
Board must presume the claimant's assertions to be credible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the 
Court has further noted, however, this presumption does not 
extend to inherently incredible assertions, or when the facts 
asserted are beyond the competence of the party making the 
assertion.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  
To the extent the veteran and his fellow servicemen have 
stated that he experienced and was treated for chest pains in 
service that are related to a current heart disorder, it is 
clear that such lay evidentiary assertions as to a matter of 
medical diagnosis of causation can not serve as competent 
medical evidence to reopen the claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Inasmuch as the veteran and his fellow servicemen have 
contended that the chest pains he experienced in service are 
directly related to a current heart disease, it must be noted 
that the Court has held that such a determination of medical 
diagnosis and/or causation must be made by a qualified 
medical professional in order to have probative value.  
Caluza, 7 Vet. App. at 504; Grottveit, 5 Vet. App. at 93.  
Nothing in the veteran's claims file shows that he or his 
fellow servicemen are qualified to make such a determination.  
See Espiritu, 2 Vet. App. at 494.  The veteran and his fellow 
servicemen are clearly asserting a fact well beyond their 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

As noted, medical expertise is required to determine whether 
or not the chest pain the veteran experienced in service is 
in any way related to his current heart disease.  Here, no 
medical professional who examined the veteran after his 
military service provided an opinion that he had an in-
service heart disorder that was in any way related to a 
current heart disability.  

In sum, the veteran's assertions and those of his fellow 
servicemen regarding the significance of any in-service 
occurrence of chest pain and the onset of the veteran's heart 
disease do not constitute competent evidence inasmuch as 
opinions regarding such matters require medical expertise.  
Accordingly, the contentions set forth by those laypersons 
regarding these matters are incompetent, and the assertions 
are not "material" as that term is used in 38 C.F.R. 
§ 3.156(a).

As they relate to the claim based on heart disease, the 
medical records reflecting VA examinations, treatment at VA 
Medical Centers, and treatment by private physicians are 
"new" in the sense that they contain evidence which the RO 
did not have before it when issuing the May 1991 decision.  
The Board notes, however, that the medical records simply 
reflect that the veteran experienced and was treated for an 
acute myocardial infarction no earlier than approximately 27 
years after service.  Significantly, all the medical records 
generated since the May 1991 decision, whether VA records or 
private records, are negative for any etiological finding or 
opinion regarding his current heart disease.  Similarly, the 
citation records reflecting the veteran's receipt of the 
Bronze Star Medal are "new" in the sense that they contain 
specific evidence which the RO did not have before it when 
issuing the May 1991 decision.  However, the citation records 
are entirely negative for any medical evidence whatsoever.

Even acknowledging that the VA medical records, private 
physician reports, and the Bronze Star citation records are 
"new," they are not material because they do not bear 
directly and substantially upon whether the claimant now has 
a heart disease of service origin.  Thus, by themselves or in 
connection with evidence previously assembled, they are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
veteran has not submitted "new and material evidence" to 
reopen the claim of service connection for heart disease.  
See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

In this case, the Board finds that no item of the additional 
evidence received subsequent to the RO's May 1991 decision 
bears directly and substantially upon the specific matters 
under consideration, or is so significant that it must be 
considered in order to fairly decide the merits of either 
claim.  38 C.F.R. § 3.156(a).  The new evidence does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of any heart disease from which the 
veteran currently suffers.  Accordingly, inasmuch as the 
Board concludes that the additional evidence is not material, 
the veteran's claims of service connection for heart disease, 
claimed as chest pains, is not reopened.

Finally, the Board recognizes that the RO refused to reopen 
the veteran's claims by application of the now invalid Colvin 
materiality standard as to whether there was a reasonable 
possibility that the additional evidence could change the 
outcome.  As the Court held in Winters, however, since the 
record lacks competent medical evidence linking any current 
heart disorder to an injury or disease incurred in or 
aggravated by service, the veteran also has not met his 
burden of submitting a well-grounded claim as to that issue.  
Thus, any error in the RO's determination with respect to the 
question of whether new and material evidence has been 
submitted is not prejudicial, and this issue must not be 
remanded for readjudication by the RO.  See Meyer v. Brown, 9 
Vet. App. 425 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
heart disease, claimed as chest pain, the appeal is denied.






REMAND

By a decision dated in December 1999, the RO granted service 
connection for PTSD, rated 30 percent disabling.  The veteran 
was notified of that decision by correspondence dated in 
January 2000.  The record reflects that the veteran filed a 
timely notice of disagreement with that decision in June 
2000, arguing that the evidence warrants an evaluation for 
PTSD in excess of 30 percent.  The record further reflects 
that the RO has not responded to the veteran's disagreement 
with a statement of the case.  

The Board notes that when there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  Pursuant to the 
provisions of 38 C.F.R. § 19.9(a) (1999), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action.  If 
a claim has been placed in appellate status by the filing of 
a notice of disagreement, as is the case here, the Board must 
remand the claim to the RO for preparation of a statement of 
the case as to that claim.  Godfrey, 7 Vet. App. at 408-410; 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of all 
outstanding records of treatment received 
by the veteran for the service-connected 
psychiatric disorder at VA medical 
facilities.

2.  The RO must issue a statement of the 
case pertaining to its December 1999 
decision granting an intial rating of 30 
percent PTSD.  The veteran and his 
representative should be advised of the 
time period in which to perfect his 
appeal.  If, and only if, the veteran 
files a timely substantive appeal, the 
case should be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



